Holmes, J.,
dissenting. In its continuing attempt to encompass even more persons within the definition of “public employee” for the purpose of the collective bargaining laws of Ohio, the majority misinterprets the specific exemptions of R.C. 4117.01(C). The status of the employees in this case under a reasonable interpretation of the exemption is that of students in training in order to qualify for the exacting standards of their chosen profession, not public employees.
Accordingly, I agree with the dissent herein of Justice Wright.